3 A.3d 70 (2010)
298 Conn. 907
Tracey HAYNES et al.
v.
CITY OF MIDDLETOWN.
SC 18665
Supreme Court of Connecticut.
Decided September 8, 2010.
William F. Gallagher and Michael L. Oh, New Haven, in support of the petition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 122 Conn.App. 72, 997 A.2d 686 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's setting aside the jury's verdict because the plaintiffs failed to plead the imminent harm exception to municipal immunity in their reply?"
NORCOTT and EVELEIGH, Js., did not participate in the consideration of or decision on this petition.